Exhibit 99.1 CCHN Group Holdings, Inc. dba Matrix Medical Network Unaudited Condensed Consolidated Financial Statements Nine Months Ended September 30, 2014 and 2013 CCHN Group Holdings, Inc. dba Matrix Medical Network Condensed Consolidated Balance Sheets (In Thousands, Except Share Amounts) September 30, December 31, 2014 2013 (unaudited) Assets Current Assets Cash and cash equivalents $ 34,009 $ 21,152 Accounts receivable, net of allowance of $1,199 and $1,380, respectively 21,046 15,660 Deferred income taxes, net 4,495 5,182 Prepaid expenses and other current assets 2,357 2,808 Total Current Assets 61,907 44,802 Property and Equipment , net 16,690 13,688 Goodwill 71,260 71,260 Intangible Assets, net 23,477 27,762 Other Long-Term Assets 2,398 3,094 Total Assets $ 175,732 $ 160,606 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 1,820 $ 1,870 Accrued liabilities 22,295 19,608 Current portion of long-term debt 1,875 1,875 Total Current Liabilities 25,990 23,353 Deferred income taxes, net 9,184 9,184 Long-term debt, net of discount 85,384 86,647 Total Liabilities 120,558 119,184 Commitments and Contingencies Stockholders' Equity Common stock, $0.001 par value, 500,000 shares authorized 112,264 shares issued and outstanding at September 30, 2014 and December 31, 2013 - - Additional paid-in capital 116,171 115,104 Accumulated deficit ) ) Total Stockholders' Equity 55,174 41,422 Total Liabilities and Stockholders' Equity $ 175,732 $ 160,606 See accompanying notes to condensed consolidated financial statements. CCHN Group Holdings, Inc. dba Matrix Medical Network Unaudited Condensed Consolidated Statements of Operations (In Thousands) Nine Months Ended September 30, 2014 2013 Net Revenues $ 150,720 $ 117,459 Operating Expenses Salaries and benefits 88,990 78,225 Insurance 1,175 1,202 General and administrative 24,514 20,702 Depreciation and amortization 8,849 7,238 Loss on impairment and disposal of property and equipment - 477 Total Operating Expenses 123,528 107,844 Income from Operations 27,192 9,615 Interest Expense 4,805 1,361 Income Before Income Taxes 22,387 8,254 Income Tax Expense 9,702 4,387 Net Income $ 12,685 $ 3,867 See accompanying notes to condensed consolidated financial statements. CCHN Group Holdings, Inc. dba Matrix Medical Network Unaudited Condensed Consolidated Statement of Stockholders’ Equity For the Nine Months Ended September 30, 2014 (In Thousands, Except Share Amounts) Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance, December 31, 2013 112,264 $ - $ 115,104 $ ) $ 41,422 Stock-based compensation - - 1,067 - 1,067 Net income - - - 12,685 12,685 Balance, September 30, 2014 112,264 $ - $ 116,171 $ ) $ 55,174 See accompanying notes to condensed consolidated financial statements. CCHN Group Holdings, Inc. dba Matrix Medical Network Unaudited Condensed Consolidated Statement s of Cash Flows (In Thousands) Nine Months Ended September 30, 2014 2013 Cash Flows from Operating Activities Net income $ 12,685 $ 3,867 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 8,849 7,238 Deferred financing fee amortization 291 - Amortization of debt discount 143 143 Change in deferred income taxes 687 4,387 Stock-based compensation 1,067 846 Provision for bad debts 776 1,664 Loss on impairment and disposal of property and equipment - 477 Changes in operating assets and liabilities: Accounts receivable ) 4,729 Prepaid expenses and other current assets 452 1,574 Other long-term assets 408 9 Accounts payable ) ) Accrued liabilities 2,685 ) Net Cash Provided by Operating Activities 21,831 21,756 Cash Flows from Investing Activities Purchases of property and equipment, including internal-use software development ) ) Purchases of intangible assets ) - Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Payments on long-term debt ) ) Net Cash Used in Financing Activities ) ) Net Increase in Cash and Cash Equivalents 12,857 14,823 Cash and Cash Equivalents, beginning of period 21,152 7,393 Cash and Cash Equivalents, end of period $ 34,009 $ 22,216 Supplemental Disclosure of Cash Flow Information Interest paid $ 4,661 $ 93 Income taxes paid, net $ 8,919 $ 359 See accompanying notes to condensed consolidated financial statements. CCHN Group Holdings, Inc. dba Matrix Medical Network Notes to Unaudited Condensed Consolidated Financial Statements (Amounts in Thousands, Except Share Amounts and Per Share Data) 1. Organization and Nature of Operations CCHN Group Holdings, Inc., (“Group Holdings” or, collectively with its subsidiaries and affiliates, the “Company”) is a Delaware corporation and affiliate of a privately owned investment firm that was formed in August 2011 for the purpose of acquiring Community Care Health Network, Inc. (“CCHN,” a Delaware corporation doing business as Matrix Medical Network) and its subsidiaries and affiliates (collectively “Matrix Medical Network” or “Matrix”). Matrix was acquired on September27,2011, at which time the Company commenced operations. Matrix Medical Network is a national healthcare company that provides health-risk member management services to health plans throughout the country, including both medical management and revenue support. Matrix Medical Network consists of physician and nurse practitioner groups providing care to geriatric patients. Utilizing a nationwide network of physicians and nurse practitioners, Matrix’s clinical assessment business provides targeted health-risk member management services and revenue support to health plans. Matrix Medical Network also offers technology-based physician bulletin products for health plans and medical groups. 2. Summary of Significant Accounting Policies Interim Consolidated Financial Statements The accompanying interim consolidated financial statements and related disclosures are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) on the same basis as the audited consolidated financial statements for the year ended December31,2013 and, in the opinion of management, include all adjustments of a normal recurring nature considered necessary to present fairly the Company’s financial position as of September30,2013 and its results of operations, and cash flows for the nine months ended September30,2014 and 2013. The results of operations for the nine months ended September30,2014 are not necessarily indicative of the results that may be expected for the year ending December31,2014 or any other future periods. These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes for the year ended December31,2013. Principles of Consolidation The condensed consolidated financial statements are prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America and include the accounts of CCHN and its consolidated wholly-owned subsidiaries and its affiliates. Wholly-owned subsidiaries: ● CCHN Holdings, Inc. ● Community Care Health Network, Inc. ● Mission Medical Group of Alabama, L.L.C. ● Mission Medical Group of Louisiana, L.L.C. ● Matrix Medical Network of Arizona, L.L.C. ● Matrix Medical Network of Colorado, L.L.C. ● Matrix Medical Network of Florida, L.L.C. ● Matrix Medical Network of Georgia, L.L.C. CCHN Group Holdings, Inc. dba Matrix Medical Network Notes to Unaudited Condensed Consolidated Financial Statements (Amounts in Thousands, Except Share Amounts and Per Share Data) ● Matrix Medical Network of Kentucky, L.L.C. ● Matrix Medical Network of Missouri, L.L.C. ● Matrix Medical Network of Nevada, L.L.C. ● Matrix Medical Network of New Mexico, L.L.C. ● Matrix Medical Network of Oklahoma, L.L.C. ● Matrix Medical Network of Oregon, L.L.C. ● Matrix Medical Network of Utah, L.L.C. ● Matrix Medical Network of Virginia, L.L.C. ● Matrix Medical Network of Washington, L.L.C. ● MMNRA, L.L.C. ● Votiva Health, L.L.C. ● Ascender Software, Inc. Affiliated entities – the following entities are affiliated through contractual relationships with CCHN: ● Mission Medical Group, P.A. ● Mission Medical Group of Kansas, P.A. ● Matrix Medical of New York, P.C. ● Matrix Medical Network of Arkansas, P.A. ● Matrix Medical Network of Indiana, P.C. ● Matrix Medical Network of Kansas, P.A. ● Matrix Medical Network of Michigan, P.C. ● Matrix Medical Network of New Jersey, P.C. ● Matrix Medical Network of North Carolina, P.C. ● Matrix Medical Network of Tennessee, P.C. ● Matrix Medical Network of West Virginia, P.C. ● Matrix Medical Network of Wisconsin, S.C. ● Regional Physician Services of California, P.C. ● Regional Physician Services Connecticut, P.C. ● Regional Physician Services Florida, P.C. ● Regional Physician Services of Idaho, P.C. ● Regional Physician Services of Illinois, P.C. ● Regional Physician Services of Massachusetts, P.C. ● Regional Physician Services of Minnesota, P.C. ● Regional Physician Services of Ohio, P.C. ● Regional Physician Services Pennsylvania, P.C. ● Regional Physician Services Rhode Island, P.C. ● Regional Physician Services South Carolina, P.C. ● Regional Physician Services Tennessee, P.C. ● Regional Physician Services of Texas, P.C. ● Regional Physician Services New York, P.C. CCHN Group Holdings, Inc. dba Matrix Medical Network Notes to Unaudited Condensed Consolidated Financial Statements (Amounts in Thousands, Except Share Amounts and Per Share Data) The affiliated entities operate in states that have statutory requirements regarding legal ownership of operating entities by a licensed medical practitioner. Accordingly, each affiliate entity has a contractual relationship with the Company whereby the Company provides management and other services for these affiliates. The Company has entered into license, service and redemption agreements with the affiliates and the shareholders of the affiliates. The Company may terminate the license, service or employment agreement with or without cause upon written notice to the affiliated entity and/or shareholder subject to certain time requirements generally less than 90 days. Upon termination, the shareholder shall surrender the stock and the status of the physician as a shareholder shall be deemed to have terminated and shall have no further ownership in the Company. The surrender of the stock by the shareholder will be exchanged for a nominal amount as specified in the redemption agreement. As such, and in accordance with Financial Accounting Standards Board Accounting Standards Codification (“ASC”) 810-10-05, “
